—Order unanimously affirmed without costs. Memorandum: Family Court did not abuse its discretion in ordering joint custody of the parties’ children and awarding physical placement of the children to respondent. The court properly considered the totality of the circumstances (see, Eschbach v Eschbach, 56 NY2d 167, 172) in determining that both parents are capable of raising the children, but that respondent had provided a more stable environment and had been more consistent in the care of the children. Although petitioner contends that the court failed to address the issue whether the children were safe while with respondent at his automobile repair business, there was testimony concerning the activities of the children while they were at the business, and the court was provided with photographs of the business and the area in which the children were located while respondent was working. We perceive no error in the court’s failure to address that issue specifically. Furthermore, the court properly considered the fact that petitioner moved in and out of the marital residence several times, and the court had the opportunity to assess the credibility of the witnesses with respect to that issue. The court’s determination that the best interests of the children are served by awarding physical placement to respondent is entitled to great deference (see, Matter of Paul C. v Tracy C., 209 AD2d 955, 956), and we decline to disturb it. (Appeal from Order of Oneida County Family Court, Cook, J. — Custody.) Present— Pigott, Jr., P. J., Hayes, Hurlbutt, Scudder and Lawton, JJ.